DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 03/07/2022.
Claim 139 has been amended. Therefore, claims 132-141 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 139 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 132-141 are rejected under 35 U.S.C.103 as being unpatentable over Krull 2006/0116185. 
Regarding claim 132, Krull teaches the following claimed limitations: a computer based training system comprising: a physical practice field; a physical ball movable by a player within the physical practice field ([0008] lines 11-16; [0015] lines 1-9: e.g. an indoor training system for training sports, such as playing football; wherein the system incorporates a sports object—i.e. a physical ball—that the user throws during the training. The above already indicates a computer based training system comprising: a physical practice field; a physical ball movable by a player within the physical practice field); a position sensing system positioned relative to the physical practice field and configured to track: a physical location of the physical ball; and a physical trajectory of the physical ball ([0008] lines 11-20; [0026] lines 5-7: e.g. the system already incorporates a tracking technology known in the art, such as a tracking system used by golf facilities; and this tracking technology corresponds to the position sensing system, which the system uses to detect the physical location of the physical ball and also to track its trajectory in real-time. Also see some exemplary teachings—such as US 5,398,936 and US 6,322,455—regarding such tracking technology known in the art); an immersive computer display worn by the player and comprising: a head-mounted display obscuring a view of the player and configured to display to the player a viewable portion of a training animation, the viewable portion corresponding to a head position of the player (see FIG 4a; [0009]; [0014]; [0021] lines 1-8; [0039]: e.g. the system includes a preferred embodiment where the user wears a head-mounted display—i.e. HMD—so that training scenarios/animations are displayed to the user on the HMD; and wherein the HMD already incorporates a sensor—such as an orientation sensor—that tracks the user’s head position in real-time; and thereby the system displays relevant viewable portion to the user based on the user’s head position. Note that according to the above embodiment, the HMD obscures the view of the user since the user cannot see his/her real surroundings through the HMD); and a processor in communication with the position sensing system, the processor configured to: generate the training animation ([0023]; [0025]: e.g. the system already incorporates a computer system for generating various training scenarios, such as animations of one or more virtual football players, etc.), the training animation including animation segments comprising at least one virtual offensive player and at least one virtual defensive player, the at least one virtual offensive player being simulated to execute a selected team play and the at least one virtual defensive player being simulated to execute a selected opponent play ([0025], [0041]: e.g. the system already generates animation that displays a plurality of virtual players, including an offensive player and a defensive player; and wherein each virtual player reacts or plays according to the game simulation program that the computer is executing. Accordingly, each player is being simulated to execute its respective play [i.e. an offensive/defensive player being simulated to execute a selected team/opponent play]); position a virtual ball within the training animation based on the physical location of the physical ball tracked using the position sensing system; position the at least one virtual offensive player and the at least one virtual defensive player within the training animation; animate the at least one virtual offensive player and the at least one virtual defensive player to respectively execute the selected team play and the selected opponent play ([0025]; [0026] lines 5-14: also see FIG 4b: e.g. the system utilizes the tracking technology, which is the position sensor, to determine the physical location of the physical ball; and thereby generates a virtual ball within the virtual/simulated environment—such as a scenario prior to throwing the ball. In this regard, the virtual/simulated environment already involves a plurality of virtual players, including the offensive player and the defensive player identified above. Accordingly, the system already positions: a virtual ball within the training animation, the at least one virtual offensive player and the at least one virtual defensive player; and thereby animates the virtual offensive player and the virtual defensive player to respectively execute the selected team play and the selected opponent play); determine a virtual trajectory for the virtual ball based on the physical trajectory tracked using the position sensing system; animate a flight of the virtual ball within the training animation using the virtual trajectory (see FIG 4b. e.g. the figure depicts the trajectory of the virtual ball as dotted lines. Accordingly, the system determines, using the tracking technology discussed above, the physical trajectory of the physical ball; and thereby generates/animates a virtual trajectory of a virtual ball that travels towards the virtual players); animate the at least one virtual defensive player with new animation segments to react in real-time to the physical location of the physical ball as it moves so as to alter the selected opponent play; and cause the viewable portion of the training animation to be displayed on the immersive computer display (see FIG 4b; [0008] lines 11-28; [0049]: e.g. FIG 4b also depicts the reactions of at least two virtual players to the virtual ball, such the two players running towards the virtual ball that is approaching them, wherein one player is attempting to catch the ball while another is trying to reach the other player. As already pointed out above, the virtual trajectory is generated based on the detected physical trajectory of the physical ball. Accordingly, the system already animates the at least one virtual defensive player with new animation segments to react in real-time to the physical location of the physical ball as it moves so as to alter the selected opponent play; and cause the viewable portion of the training animation to be displayed on the immersive computer display).
	Although Krull does not explicitly describe that the trajectory of the ball is determined based upon a velocity and angle of the physical ball, Krull already describes an alternative embodiment that implements an algorithm for determining the speed and angle of a thrown football (see [0035]).
	It is further worth to note that the known tracking technology (e.g. the one that is used in indoor golf facilities) utilizes a system for detecting angle and velocity of a physical ball (see US 6,322,455: col.3, lines 15-17). 
	Accordingly, given the  above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krull’s system; for example, by incorporating a scheme (e.g. an algorithm, etc.) that allows the tracking technology to further determine the trajectory of the ball based on its velocity and angle, so that the virtual trajectory being generated (or animated) would be more consistent with that of the physical ball; and thereby improving the accuracy of the system.     
	Krull teaches the claimed limitations as discussed above per claim 132. Krull further teaches: 
	Regarding claim 133, the virtual trajectory of the virtual ball corresponds to the physical trajectory during a first portion of an animated flight of the virtual ball; and the virtual trajectory of the animated flight of the virtual ball is determined independent of the physical trajectory during a second portion of the animated flight of the virtual ball following the first portion ([0008] lines 11-28; 0025]; [0041] to [0043]: e.g. the system tracks, using the tracking technology (0026] lines 5-14), the physical trajectory of the physical ball ; and thereby displays a virtual trajectory of the virtual football based on the physical trajectory of the physical football. This corresponds to the first portion of the animated flight. The system also animates a further scenario, such as a scenario where a virtual player  captures or intercepts the virtual ball. This corresponds to the second portion of the virtual trajectory of the animated flight of the virtual ball that is determined independent of the physical trajectory); 
	Regarding claim 134, the processor is further configured to update the position of the virtual ball based on a tracked physical location of the physical ball when the physical ball is moved by the player ([0008] lines 11-28; 0026] lines 5-14; also FIG 4b: e.g. as already discussed above with respect to claim 132, the system generates a virtual trajectory of a virtual ball based on detected physical trajectory of the physical ball); 
	Regarding claim 135, the virtual offensive player is a virtual receiver animated within the training animation; and a route of the virtual receiver is determined by a physical trajectory tracked using the position sensing system  ([0008] lines 11-28; [0014]; [0025]; [0041]; [0042]; [0049]: e.g. the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein various game scenarios are animated based on the trajectory of the virtual ball, which is generated based on the detected physical trajectory of the physical ball, i.e. [0026] lines 5-14]); 
	Regarding claim 136, the processor is further configured to determine if a ball pass to the virtual receiver is completed based on the physical trajectory tracked using the position sensing system; and the immersive computer display is configured to display a completed ball pass animation in response to a determination that the ball pass is completed ([0008] lines 11-28; [0025]; [0026] lines 5-14; [0041]; [0042]; [0049]; FIG 4b: e.g. as already discussed above, the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein a relevant game scenario is animated based on the trajectory of the physical ball being tracked via the tracking technology. Accordingly, if the user properly throws the ball, a relevant scenario is animated to the user via the HUD; such as, animation of a completed ball pass when the trajectory indicates that a ball pass to the virtual receiver is completed);
	Regarding claim 137, the processor is further configured to determine if a ball pass to the virtual receiver is incomplete based on the physical trajectory tracked using the position sensing system; and the immersive computer display is configured to display an incomplete ball pass animation in response to a determination that the ball pass is not completed ([0008] lines 11-28; [0025]; [0026] lines 5-14 ;[0041]; [0042]; [0049]; also FIG 4b: e.g. as already discussed above, the system already generates virtual players representing receivers, defenders, offensive players, etc., and wherein a relevant game scenario is animated based on the trajectory of the physical ball being tracked via the tracking technology. Accordingly, if the user improperly throws the ball, a relevant scenario is animated to the user via the HMD; such as, animation of an incomplete ball pass when the trajectory indicates that a ball pass to the virtual receiver is incomplete); 


	Regarding claim 138, wherein the immersive computer display is wearable
on a head of the player within the physical practice field ([0021] lines 1-8: [0039]: e.g. the system already incorporates a HMD that the user wears on his/her head during the training—such as the helmet depicted in FIG 4a); 
	Regarding claim 139, wherein the immersive computer display is incorporated into a helmet worn by the player ([0021] lines 1-8: [0039]: e.g. the system already incorporates a HMD that the user wears on his/her head during the training—such as the helmet depicted in FIG 4a); 
	Regarding claim 140, wherein the position sensing system comprises at least one of: a video camera; a wireless transmitter; or a wireless receiver ([0026] lines 5-14: e.g. the tracking technology known in the art implements at least a video camera for tracking the flight of the physical ball; see col.3, lines 52-66 of US 5,398,936); 
	Regarding claim 141, wherein the processor is configured to initiate the training animation based on a detected motion of the physical ball ([0008] lines 11-28; [0025]; [0026] lines 5-14; also see FIG 4b: e.g. as the user throws the ball, the system determines—using the tracking technology—the position or trajectory of the ball; and thereby generates a virtual ball; and wherein the virtual players respond or react to the virtual ball approaching them. Accordingly, the processor is already configured to initiate the training animation based on a detected motion of the physical ball).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 132-141 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-9 of US 10,943,501.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the current claims are directed to obvious modification of the claims in US 10,943,501. 
For example, claim 1 of the above patent (US 10,943,501) encompasses all the features of current claim 1; and furthermore, given the features of current claim 1, it would have been obvious to incorporate the additional features recited in claim 1 of the above patent. 
For instance, current claim 1 does not positively recite “a system of one or more sensors that detect the physical location of the physical football as it moves along the physical trajectory”. However, since current claim 1 already recites, “a position sensing system positioned relative to the physical practice field and configured to track: a physical location of the physical ball; and a physical trajectory of the physical ball”, it is understood that the positioning system already comprises at least one sensor.
Similarly, unlike claim 1 of the above patent, current claim 1 does not positively recite, “a sensor for determining in real time a head position of the passer”. However, since the current claim already recites a “head-mounted display” that is configured to display to the player “a viewable portion of a training animation”; and wherein the above “viewable portion” corresponds to “a head position of the player”. Accordingly, it would have been obvious to a person skilled in the art to incorporate a sensor that determines 
the head position of the player, in order to enable the system to efficiently present a viewable portion of the animation that is relevant to the player’s head position, so that the player would have a more realistic training experience.     
In addition, current claim 1 does not positively recite “artificial intelligence hybrid logic applying statistical logic to alter the previously selected opponent play as defined by the animation segments of the training animation”.
However, since the use of an AI algorithm to manage virtual/video games is a well-known routine in the art (before the effective filing date of the current claims), it would have been obvious to a person skilled in the art to incorporate such AI algorithm into the current claim, in order to efficiently manage the response or reaction that one or more of the virtual players are expected to make. The skilled artisan would be motivated to perform such modification since the current claim already requires the process of generating animation segments that involve “at least one virtual offensive player and at least one virtual defensive player, the at least one virtual offensive player being simulated to execute a selected team play and the at least one virtual defensive player being simulated to execute a selected opponent play”.
Although exemplary analysis is presented above regarding some of the features, the same type of obviousness analysis applies to incorporate the rest of the additional features into the current claims.    










Response to Arguments.
7.	Applicant’s arguments directed to section §103 have been fully considered (the arguments filed on 03/07/2022); however, the arguments are not persuasive. Applicant argues, 
Applicant has claimed a computer based training system including a physical practice field and a physical ball movable by a player within the physical practice field. The system also includes a position sensing system . . . The at least one virtual defensive player is animated with new animation segments to react in real-time to the physical location of the physical ball as it moves so as to alter the selected opponent play. The viewable portion of the training animation is caused to be displayed on the immersive computer display. 
The disclosure of Krull provides few details and it is Applicant's opinion the claims are neither anticipated nor obvious based upon the disclosure of Krull. For example, the Office Action references Figure 4b of Krull as disclosing "animat[ing] the at least one virtual defensive player with new animation segments to react in real-time to the physical location of the physical ball . . . Krull, however, provides little disclosure with regard to that which is shown in Figure 4b. Krull merely explains, with reference to paragraph [0021] . .  Certainly, this teaches nothing with regard to a virtual defensive player reacting in real-time to the physical location of a physical ball. It is, therefore, Applicant's opinion the interpretation of Krull presented in the Office Action goes well beyond that which is disclosed by Krull and the interpretation of Krull is neither supported nor suggested by that which one of ordinary skill in the art  would appreciate as being disclosed by Krull . . . 
Applicant agrees with the explanation regarding the virtual players running toward a ball, but there is no indication the animation is generated to react in real-time to the physical location of the physical ball . . . Krull discloses the programming of defensive schemes prior to use of the system and provides no suggestion regarding the possibility for a system that reacts to the position of the physical ball being used by the player as claimed herein.
Further to independent claim 132, claim 133 requires "the virtual trajectory of the virtual ball corresponds to the physical trajectory during a first portion of an animated flight of the virtual ball . . .  Krull provides no details regarding how the flight of the physical ball is monitored and converted into the virtual animation. The Office Action, without support from the disclosure of Krull or that which one of ordinary skill in the art would understand based upon the disclosure of Krull, suggests that Krull's display of the virtual trajectory corresponds to a first portion of the animated flight. Krull provides no discussion regarding first and second portions of the flight, and Applicant respectfully requests further explanation regarding the basis for the Examiner's conclusions in the event the rejection is maintained. 
Further, dependent claim 135 requires that "the virtual offensive player is a virtual receiver animated within the training animation; and a route of the virtual receiver is determined by a physical trajectory tracked using the position sensing system." . . . the Office Action reads material into the disclosure of Krull that one of ordinary skill in the art would not appreciate as being disclosed by Krull. The Office Action references paragraph [0026] of Krull, but paragraph [0026] merely discusses the use of tracking technology to show a trajectory of a ball or other sports object . . . 
As to claims 136 and 137, they respectively require that the animation show a completed pass or an incompleted pass. While Krull does disclose the system telling the player or the coach that the pass was complete, the disclosure of Krull provides no disclosure or suggestion regarding the possibility of showing the completed or incompleted pass. In fact, Krull suggests that they animation would not be altered to completed or incompleted passes when Krull states "The trajectory of the football would be displayed together with the players so that the user could visualize whether the pass was likely successfully completed." 
With the foregoing in mind, Applicant respectfully requests the rejection of claims 132-141 be withdrawn . . . 

However, the Office respectfully disagrees with the above arguments at least for the following reasons:  
Firstly, although Applicant assumes that Krull’s teaching provides few details, Applicant does not appear to identify a feature(s) that is considered to be missing from the teaching of Krull to challenge the obviousness analysis under section §103. It is worth to note that the reference is not necessarily required to describe in detail basic features that are well-known in the art (i.e. features that a person skilled in the art readily recognizes).  
Nevertheless, Krull provides sufficient teaching regarding the process of animating virtual players, wherein the virtual players are displayed via the head mounted display mounted on the helmet that the user wears; and furthermore, the virtual players react in real-time to the ball that the user is throwing. For instance, Krull already implements a simulation system that generates animation of virtual football players with whom the user interacts ([0025]). Krull also implements a tracking/sensing system that tracks the trajectory of the physical ball that the user is throwing (see [0026] lines 5-10).  Accordingly, based on the trajectory detected above regarding the physical ball that the user has thrown, Krull generates a virtual ball thrown towards the virtual players ([0008] lines 11-28); and wherein the above scenario is displayed to the user via the head mounted display ([0021] lines 1-8; FIG 4b). In this regard, as already demonstrated in the exemplary display depicted in FIG 4b, the virtual players react to the virtual ball thrown towards them. 
In fact, Krull also describes additional exemplary arrangement that demonstrates the reaction of the virtual players to the ball that the user (the real player) is throwing (see [0049], emphasis added).
“ . . . One possible present invention game would involve the projection of the 3-Dimensional football players on the screen and a player would have a football he or she could throw against the screen and be told whether the pass was completed. Various routes could be programmed against a computer animated defensive back who would react to the moves and either break up the pass of make an interception. Points would be earned on the number of passes completed within a designated period of time or designated number of passes”
Thus, as evident from the excerpt above, the virtual players react in real-time to the physical ball that the trainee has thrown, wherein the virtual defensive back attempts to break up the pass or make an interception, etc.  Although the exemplary arrangement above involves a projection screen, such reaction of the virtual players is generated in similar manner via the head-up display mounted on the helmet that the user wears ([0039]; FIG 4a/4b). In fact, Krull already describes an arrangement where both the head-up display and the projection screen are used at the same time ([0021]).
Thus, the observations above demonstrate that Krull does provide sufficient teaching regarding the current claims, including the claimed limitation directed to the reaction of the virtual players to the physical ball that the player is throwing. Consequently, Applicant’s arguments are not persuasive. 
Secondly, while referring to part of the teaching of Krull ([0025]), Applicant assert that “Krull discloses the programming of defensive schemes prior to use of the system and provides no suggestion regarding the possibility for a system that reacts to the position of the physical ball being used by the player as claimed herein”
	However, the part that Applicant identified above ([0025]) is describing the flexibility of Krull’s system, which allows the coach to configure the system according to the type of training desired. Moreover, such arrangement, which allows the coach to program the movements of the virtual players “according to the needs and desires of the quarterback or the coach” (emphasis added), also implies that the coach programs the movements of the virtual players to react to the trajectory of the physical ball being thrown. Particularly, the system already implements a tracking technology to track the trajectory of the physical ball that the user is throwing ([0026] lines 5-10); and thereby the system generates a virtual ball that is thrown towards the virtual players ([0008] lines 11-28; FIG 4b). Nevertheless, providing the coach with various options ([0025]) does not impede the system’s capability to generate a scenario where the virtual players react in real-time to the ball that the user is throwing. In fact, the example discussed above already presents a scenario where a virtual player—a virtual defensive back—reacts to the ball that the user has thrown; such as the virtual player attempting to break up the pass or make an interception ([0049]). 
The observations above demonstrate that the section that Applicant emphasized ([0025]) does not negate Krull’s teaching regarding the process of animating virtual players that react to the physical ball that the user is throwing. In fact, as already pointed out above, the section fully supports such animation of virtual players that react to the physical ball that the user is throwing. Consequently, Applicant’s arguments are not persuasive. 
Thirdly, regarding claim 133, Applicant asserts, “Krull provides no details regarding how the flight of the physical ball is monitored and converted into the virtual animation. The Office Action, without support from the disclosure of Krull or that which one of ordinary skill in the art would understand based upon the disclosure of Krull, suggests that Krull's display of the virtual trajectory corresponds to a first portion of the animated flight. Krull provides no discussion regarding first and second portions of the flight, and Applicant respectfully requests further explanation regarding the basis for the Examiner's conclusions in the event the rejection is maintained” 
However, unlike Applicant’s assertion, Krull does provide sufficient teaching regarding the process of generating a virtual trajectory of the ball based on the actual trajectory tracked as the user throws the physical ball (e.g. see the discussion above). Moreover, sufficient explanation is already provided in the office-action regarding the teaching of Krull as applied to claim 133. It is once again important to note that Krull implements a tracking technology that tracks the trajectory of the physical ball that the user is throwing ([0026] lines 5-10); and furthermore, based on the trajectory detected above, the system generates a virtual ball that is thrown towards the virtual players (see FIG 4b; [0008] lines 11-28). Of course, depending of the user’s ability to properly pass the ball, a virtual receiver may capture the virtual ball; and thereby the simulation process proceeds to subsequent scenarios (e.g. the virtual receiver passing the ball to another virtual player, etc.) 
Thus, from the above teaching, a person skilled in the art readily recognizes at least the following two facts: 
(i) a first portion of the virtual trajectory of the virtual ball (FIG 4b) is dependent on the actual trajectory of the physical ball since this virtual trajectory is generated based on the detected positions of the physical ball; 
(ii) a second portion of the virtual trajectory of the virtual ball, such as a virtual trajectory—or animated flight—that the system displays when the virtual ball is intercepted by a virtual defensive back, etc., is independent of the physical trajectory of the physical ball. 
In fact, common sense dictates that the physical ball is already on the ground during the second portion since the physical ball cannot stay (or float) in the air for a prolonged period of time. Accordingly, the second portion (animated flight of the virtual ball) is determined based on the simulation program independent of the physical trajectory of the physical ball.   
The discussion above confirms that Krull does teach the limitations recited per claim 133. Consequently, Applicant’s arguments are again not persuasive. 
It is also noted that the original disclosure does not provide Applicant with sufficient basis to support the interpretation that Applicant is currently presenting regarding claim 133. For instance, the specification sates (see page 3, lines 19-24; and page 9, lines 4-10, emphasis added),  



“. . . the system can detect the real ball trajectory and responsively animate a simulated pass according to velocity and angle of release of the real ball. The animated pass can then be displayed to the player, who can watch the path of the ball to the simulated receiver, along with simulated opponents reacting to the throw. According to an embodiment, the system can detect player gaze direction . . .”
“	FIG. 3 is a diagram illustrating potential scenarios 300 developing in conjunction with a pass executed by the player, player movements and gaze, and sensing of the pass trajectory, according to an embodiment. Virtual animation carries forward the flight of the ball after it is released from the player and hits the screen. The player can observe his physical action of the throw or kick with realistic and real time animated reaction of opposing players displayed through a headset or digital screen.”

It is evident from the excerpts above that the description does not provide specific teaching regarding the two portions that Applicant is emphasizing: (i) a first portion of animation where the virtual trajectory of the virtual ball corresponds to the physical trajectory; along with (ii) a second portion of animation where the virtual trajectory of the animated flight of the virtual ball is determined independent of the physical trajectory. Particularly, the disclosure appears to be silent regarding the second portion. 
The above demonstrates that Applicant lacks sufficient basis to maintain the interpretation currently made in the argument regarding claim 133. Nevertheless, as already discussed above, Krull does teach claim 133 as currently claimed.  
 Similarly, Krull does teach the limitations recited per claim 135. Regarding claim 135, Applicant asserts, “the Office Action reads material into the disclosure of Krull that one of ordinary skill in the art would not appreciate as being disclosed by Krull. The Office Action references paragraph [0026] of Krull, but paragraph [0026] merely discusses the use of tracking technology to show a trajectory of a ball or other sports object. This disclosure provides no support for reading Krull upon the claimed system wherein the route of a virtual receiver is determined based upon the physical trajectory of a thrown ball”
However, the above assertion is inconsistent with the facts described in the office-action. Particularly, the discussion presented in the office-action is based on the teaching of Krull. For instance, Claim 135 recites, “the virtual offensive player is a virtual receiver animated within the training animation; and a route of the virtual receiver is determined by a physical trajectory tracked using the position sensing system”. 
In this regard, Krull already teaches a simulation scenario where offensive and defensive players are displayed; and wherein the user passes the ball to the receiver ([0008], lines 21-28, emphasis added),
“When the simulation is run, the user would hold a football and read the display as if he was the quarterback involved in the passing play. He would respond to the defensive and offensive players and would throw the football to attempt to complete a pass to the receiver. The trajectory of the football would be displayed together with the players so that the user could visualize whether the pass was likely successfully completed”
Thus, as evident from the excerpt above, Krull already generates a scenario where virtual players, including a virtual receiver, are animated within the training animation; and wherein the system also displays the trajectory of the ball in the simulation scenario (see FIG 4b). In this regard, the trajectory of the ball is determined based on position data of the physical ball (i.e. the trajectory of the physical ball) as detected via the tracking technology ([0026] lines 5-14). 
In addition, it has already been demonstrated above that Krull allows the coach to program the movements of the virtual players according to the needs of the quarterback or the coach ([0025]); and furthermore, Krull describes an exemplary scenario where the trainee tries to complete a pass; and wherein the virtual players react to the ball being thrown, including a virtual defensive back attempting to break up the pass or make an interception ([0049]). This teaching is yet another evidence that the routes of the virtual players, including the route of the virtual receiver, is determined by the physical trajectory of the ball tracked by the tracking technology.        
Thus, given the teaching above, a person of ordinary skill in the art readily recognizes the following facts regarding Krull’s system: 
(i) the system generates a scenario where virtual players, including a virtual receiver, are animated within the training animation (“the virtual offensive player is a virtual receiver animated within the training animation”); and 
(ii) the system determines the routes of the virtual players, including the route of the virtual receiver, based on the physical trajectory of the ball tracked by the tracking technology (“a route of the virtual receiver is determined by a physical trajectory tracked using the position sensing system”).  
Of course, given the teaching of Krull above, a person skilled in the art also readily recognizes the fact that the discussion presented in the office-action is gleaned directly from the teaching of Krull. In contrast, while simply disregarding the teaching of Krull, Applicant incorrectly asserts that “the Office Action reads material into the disclosure of Krull that one of ordinary skill in the art would not appreciate as being disclosed by Krull”.  Consequently, Applicant’s generic assertions are inaccurate.   
It is also worth to note that the original disclosure does not even have sufficient description regarding such specific process directed to determining the route of the virtual receiver by the physical trajectory tracked using the position sensing system. If anything, the original disclosure appears to describe a scenario where the coach selects a pass route for one or more simulated players (see page 18, lines 21-29 of Applicant’s specification). Moreover, the above description appears to be gleaned from the prior art, such as Krull, since it is describing a similar process that allows the coach to program the movements of the animated players (see [0025] of Krull). 
Fourthly, Applicant’s arguments directed to claims 136 and 137 are also not persuasive. Particularly, Applicant appears to misconstrue the teaching of Krull. For instance, Applicant asserts, “the disclosure of Krull provides no disclosure or suggestion regarding the possibility of showing the completed or incompleted pass. In fact, Krull suggests that they animation would not be altered to completed or incompleted passes when Krull states "The trajectory of the football would be displayed together with the players so that the user could visualize whether the pass was likely successfully completed”
However, contrary to the above assertion, Krull does show to the user whether the pass was successful or not. For instance, part of the excerpt that Applicant cited ([0008] lines 25-28) states that “[t]he trajectory of the football would be displayed together with the players so that the user could visualize whether the pass was likely successfully completed” (emphasis added). This teaching already indicates that the user observes whether his attempt was successful or not (e.g. whether the ball is intercepted, or the receiver captured the ball, etc.). Krull also describes additional exemplary scenario where two users play the game (a first user as a quarterback and a second user as a defensive back); and wherein the animation shows to the first user (i.e. the quarterback) whether he/she made a successful pass ([0043], emphasis added),
“. . . the quarterback player would secretly select a pass route for his receiver or receivers. The player playing the defensive back would then view a second smaller screen the [that] gives the viewpoint and perspective from the defensive side of the ball. Once the ball is snapped, the defensive player would then simply have to react in time and angle to the route run by the receiver and either break up the pass or intercept the ball. Points would be allowed based upon completions, passes prevented and interceptions”
Although the above exemplary scenario emphasizes the realistic animation that the user playing the defensive back observes via his/her display, such as the virtual defensive back intercepting the ball, the user playing the quarterback is also observing a similar realistic animation via his/her display; such as the ball being intercepted, etc. Accordingly, during the single player mode ([0008] lines 11-28; also FIG 4b), the user playing the quarterback is also able to observe the success or failure of his/her attempt in the same way; such as a scenario showing the ball being intercepted by a virtual defensive back (or the ball being captured by a virtual receiver, etc.). Accordingly, the expression, “[t]he trajectory of the football would be displayed together with the players so that the user could visualize whether the pass was likely successfully completed” ([0008] lines 25-28, emphasis added), is denoting that that the user observes, via his/her display, whether his/her attempt was successful or not (e.g. the user views as the ball being intercepted by a virtual defensive back, etc.).  Consequently, Applicant’s arguments are not persuasive. 
It is also worth to note that neither the original specification nor the original drawings necessarily describes such displaying of “a completed ball pass animation in response to a determination that the ball pass is completed”. Particularly, the specification is merely providing a generic statement (see page 9, lines 19-22), 
“[t]he resulting animated play will give the player a realistic indication of whether his reaction was correct or not; completed pass vs. incomplete pass, made vs. missed field goal, correct body placement in relation to simulated oncoming play, etc.”. 
Accordingly, the indication implied above appears to be information, which indicates to the user completed pass vs incomplete pass. For instance, if the resulting animated play is providing the user with an indication of whether his reaction was correct or not, then this appears to be a descriptive information that informs the user that his reaction was correct or incorrect. Similarly, if the animation is indicating completed pass vs incomplete pass, then this is also a descriptive information that compares, for example, the number of completed pass vs incomplete pass, etc. Thus, Applicant does not appear to have any basis to interpret claims 136 and 137 as currently argued. Consequently, Applicant’s arguments are again not persuasive.   
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims is patentable over the prior art. 


Conclusion

8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715